Citation Nr: 0422971	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a neck injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from July 1998 to 
October 1999.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a September 2001 rating 
decision by the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).  The veteran 
filed a notice of disagreement with that rating decision in 
February 2002.  After receiving a statement of the case in 
August 2002, the veteran perfected her appeal to the Board by 
timely filing a substantive appeal in August 2002.  

The veteran appeared at an informal hearing with a Decision 
Review Office in February 2003, but failed to report for a 
Travel Board hearing scheduled in July 2004 at the RO.  

Because the veteran has not appealed an August 2003 rating 
decision that denied claims for service connection for motion 
sickness, dizzy spells, migraine headaches, and tingling in 
the fingers and hands, as being secondary to her service-
connected neck injury, those issues are not for consideration 
by the Board at this time.  


FINDING OF FACT

Residuals of a neck injury, diagnosed as cervical strain, 
consist of pain and stiffness in the cervical spine, 
occasional muscle spasms, forward flexion in the cervical 
spine limited to 15 degrees, severe overall limitation of 
motion, and moderate functional loss.  


CONCLUSION OF LAW

A 30 percent rating for residuals of a neck injury is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 5290 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The August 2002 statement of the case, along with the January 
2004 supplemental statement of the case, advised the veteran 
of the laws and regulations pertaining to her claim of 
entitlement to a disability rating in excess of 20 percent 
for residuals of a neck injury.  Those documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial of her claim.  She was specifically 
informed that a higher rating was being denied for her 
residuals of a neck injury because the evidence did not show 
that her cervical spine disability had worsened.  Both the 
statement of the case and the supplemental statement of the 
case made it clear to the veteran that in order to prevail on 
her increased rating claim, she needed to present medical 
evidence establishing that the criteria for a higher rating 
for her cervical spine disability were met.  The RO sent a 
letter to the veteran dated in May 2003 that informed her as 
to what action she needed to take and what action the RO 
would take on her claim.  Specifically she was told that she 
needed to submit evidence showing that her service-connected 
disability had gotten worse.  Accordingly, the requirements 
regarding the duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's claim, which 
sequence of events was found to constitute error in Pelegrini 
v. Principi, U.S. Vet. App. No. 01-944 (June 24, 2004) 
(Pelegrini II).  However, the Board notes that following the 
May 2003 letter to the veteran that informed her of the VCAA, 
including the requirements of establishing entitlement to a 
higher rating for her residuals of a neck injury, and her and 
VA's responsibilities in the claims process, she was afforded 
another VA spine examination, which was followed by 
subsequent review of her claim and analysis of its merits, as 
described in the January 2004 supplemental statement of the 
case.  The veteran was then given another opportunity to 
submit additional evidence or argument.  Neither the veteran 
nor her representative submitted any additional evidence, or 
identified any source from whom records could be obtained.  
Under these circumstances, the Board considers the lack of 
notice prior to the initial decision by the RO in this case, 
was not prejudicial to the veteran.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
with recent medical records reflecting treatment and 
evaluation of her cervical spine.  Additionally, in response 
to her current claim, she was provided VA neurological and 
spine examinations in May 2003 and September 2003, 
respectively.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's cervical spine disorder since she was last examined 
in September 2003.  The veteran has not reported receiving 
any treatment (other than at VA, which records have been 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the September 2003 VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the medical records from service and 
comprehensive information regarding the current status of the 
veteran's cervical spine disability.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

The veteran asserts that her service-connected residuals of a 
neck injury are more severely disabling than currently 
evaluated, and, therefore, warrant a higher rating.  

Service medical records show that the veteran was rear-ended 
in an April 6, 1999, motor vehicle accident and began to 
complain of neck pain about 30-35 minutes later.  An 
assessment of cervical strain was made the next day.  
Subsequently dated records showed continued treatment for 
stiffness and pain in the neck, along with complaints of 
muscle spasm.  A June 1999 Medical Evaluation Board (MEB) 
report noted that the veteran had a pre-service history of a 
whiplash injury from a 1992 motor vehicle accident that had 
required physical therapy.  It was reported that examination 
of the veteran's cervical spine on April 30, 1999, had 
revealed discomfort primarily over the right transverse 
border of C-2 to C-4, and the following ranges of motion: 
forward flexion to 80 degrees; extension to 20-30 degrees; 
right rotation to 45 degrees; left rotation to 30-35 degrees; 
right lateral flexion to 45 degrees; and left lateral flexion 
to 30 degrees.  It was noted that there had been no interval 
improvement during the three months since the April 6, 1999, 
injury.  The opinion of the MEB was that the diagnosis of 
cervical strain was correct and that the veteran was 
incapable of activity that required motion of the cervical 
spine.  

A VA spine examination was performed in September 2001, at 
which time the veteran described pain, stiffness, and 
limitation of motion in her neck, for which she had undergone 
physical therapy and was taking anti-inflammatory medicines.  
She indicated that she had difficulty looking to the right 
and was limited in her vocation of training horses because 
she was unable to ride for long periods of time due to neck 
pain.  Physical examination did not reveal pain on palpation 
along the cervical spinous processes.  Range of motion 
testing showed that forward flexion was to approximately 15 
degrees, that extension was to approximately 20 degrees, that 
right and left lateral flexion were each to 30 degrees, that 
left rotation was to 40 degrees, and that right rotation was 
to 30 degrees.  Cervical spine X-rays did not demonstrate any 
evidence of acute bony abnormality or fracture, but did 
reveal well-maintained vertebral body height and disc spaces, 
intact odontoid, and paravertebral soft tissues within normal 
limits.  The diagnosis was a history of traumatic injury of 
the cervical spine with chronic pain.  

VA outpatient records, dated from September 2001 to April 
2003, show occasional treatment for cervical pain.  In June 
2002, flexion and extension in the cervical spine were 
limited, and moderate spasm was noted.  Range of motion 
testing of the cervical spine in August 2002 revealed that 
forward flexion was to 15 degrees, that extension was to 20 
degrees, and that lateral rotation was to 45 degrees, left 
and right.  In December 2002, the veteran was evaluated for a 
complaint of isolated pain in the left arm and last two 
fingers of the left hand.  There was tenderness over the 
cervical spine at midline but no paracervical spasm, and pain 
was minimal on left lateral rotation of the cervical spine.  
A neck compression test was negative, as was the Tinel's sign 
bilaterally.  Range of motion of both upper extremities was 
unremarkable without pain, while deep tendon reflexes and 
muscle testing of both upper extremities were normal.  
Electrodiagnostic studies in December 2002 were normal, with 
no evidence of left cervical radiculopathy or peripheral 
nerve lesion in the left upper extremity.  Physical 
examination in April 2003 revealed that the veteran was in no 
acute distress, and that she had full range of motion in her 
neck, with some stiffness in all ranges of motion and mild 
pain.  There was no evidence of muscle wasting in the upper 
extremities, and sensation and deep tendon reflexes were 
normal.  The diagnosis was chronic neck pain.  

At a May 2003 VA neurological examination, the veteran 
reported that her main problem was an inability to lift 
anything heavy or with turning her head more than 50 degrees 
to the right, which caused trouble with driving.  She also 
reported occasional problems with muscle spasms, which would 
occur about 40 percent of the time and resolved by 
themselves.  The examiner reported that the veteran 
demonstrated very slightly decreased lateral neck motion to 
the right, which produced wincing.  While the veteran 
indicated some tightness in the lateral posterior neck 
region, no deformity was palpated although the area of 
tenderness was very deep.  The remainder of the examination 
appeared completely normal.  The impression was that the 
history and mechanism of the injury suggested a posttraumatic 
muscle spasm versus dystonia affecting deep muscle in the 
posterolateral neck.  The examiner opined that the veteran's 
complaints of trouble with lifting and head turning appeared 
reasonable in light of the injury and were mildly disabling.  

At a September 2003 VA spine examination, the veteran 
described dull cervical pain that radiated to her jaw at 
times, especially when eating.  She denied any current 
tingling or weakness in her left lower extremity.  She 
indicated that her daily neck pain was about a four on a 
scale of one to ten, but that bimonthly flare-ups, that were 
precipitated by weather changes, were characterized by 
stiffness in the neck and an increase in pain intensity to a 
nine, usually at night.  She stated that the flare-ups caused 
limitations in her activities and were alleviated by massage 
therapy.  She reported that she did not wear a neck brace, 
that her neck pain restricted some of her recreational 
activities and her driving, and that she did not take 
prescribed medications but, rather, was more into homeopathic 
therapies.  

The examination in September 2003 revealed normal spinal 
curvature and normal position of the head.  Range of motion 
testing revealed that forward flexion was to 45 degrees with 
pain, that extension was to 30 degrees without pain, that 
rotation, right and left, was to 75 degrees, and that lateral 
flexion was to 30 degrees on the left and to 40 degrees on 
the right.  Motor strength, abduction at the shoulders, 
extension and flexion at the elbows and wrists, and 
interosseous motor strength were all 5/5.  Pinprick and 
proprioception were normal on sensory examination with 
vibratory light touch.  Cervical spine X-rays were normal, 
with no evidence of degenerative changes.  The diagnosis was 
cervical strain.  

Service connection was granted for residuals of a neck injury 
by an April 2000 rating decision, and a 10 percent rating was 
assigned under Diagnostic Code 5290, effective October 18, 
1999.  A September 2001 rating decision assigned a 20 percent 
rating for the veteran's residuals of a neck injury, 
effective August 1, 2001.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Limitation of motion in the cervical spine is assigned a 30 
percent rating when severe, a 20 percent rating when 
moderate, and a 10 percent rating when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, as added by 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The new regulations 
provide the following rating criteria applicable to the 
cervical spine (with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease):  a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; a 30 percent rating is assigned for 
forward flexion of the cervical spine to 15 degrees or less, 
or for favorable ankylosis of the entire cervical spine; a 20 
percent rating is assigned when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine is not greater than 170 degrees, or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Note (1): Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are rated 
separately under the appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal ranges of motion for the 
cervical spine consist of the following: forward flexion to 
45 degrees; extension to 45 degrees; lateral flexion, right 
or left, to 45 degrees; and rotation, left or right, to 80 
degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5237 (effective 
September 26, 2003).  

The Board notes the RO considered the new rating criteria and 
provided them to the veteran in the January 2004 Supplemental 
Statement of the Case.  Therefore, there is no prejudice to 
her from this decision.

The word "severe" is not defined in the VA Schedule for 
Rating Disabilities.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  Although the criteria under Diagnostic Code 
5290 are less defined and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  Looking at these 
figures, again, for guidance, the medical evidence shows the 
following:
severe limitation of forward flexion on two occasions 
(15/45 degrees);
slight to moderate limitation of extension (20-30/45 
degrees);
slight limitation of lateral flexion (30-40/45 degrees); 
and
severe limitation of rotation on two occasions (30-40/80 
degrees)

Considering the significant limitations shown with forward 
flexion and rotation, the Board concludes the medical 
evidence approximates the criteria for a 30 percent rating 
under Diagnostic Code 5290.  That is, the overall limitation 
of motion of the cervical spine, as shown by the 
preponderance of the findings, is severe.

Moreover, the criteria for evaluating spine disabilities that 
became effective September 26, 2003, permit the assignment of 
a 30 percent rating when forward flexion of the cervical 
spine is 15 degrees or less.  While the September 2003 VA 
examination report indicated that forward flexion of the 
veteran's cervical spine was to 45 degrees, forward flexion 
in her cervical spine was shown to be 15 degrees in September 
2001 and August 2002.  Extending the benefit of the doubt to 
the veteran under 38 U.S.C.A. § 5107, because forward flexion 
of the cervical spine was found to be 15 degrees on two 
occasions versus the single occasion when it was 45 degrees, 
the Board finds that a higher rating is warranted.  In other 
words, looking at the medical history of the veteran's 
disability over the past few years, the preponderance of the 
range of motions findings (i.e., two out of three) show 
limitation to the degree needed for a higher rating.  

Because pain associated with the veteran's cervical spine 
disability restricts her lifting abilities, horse training, 
recreational activities, and driving, the Board has 
determined that she experiences functional impairment related 
to her cervical spine pain, which must also be considered in 
evaluating her cervical spine disability.  38 C.F.R. §§ 4.40 
and 4.45; See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After carefully reviewing the evidence, the Board finds that 
the limitation of motion in the cervical spine and the 
functional loss associated with the cervical pain demonstrate 
that the veteran's residuals of a neck injury, diagnosed as 
cervical strain, warrant a 30 percent rating either under 
Diagnostic Code 5290 or new Diagnostic Code 5237.  A rating 
greater than 30 percent is not warranted, under either the 
old or new criteria, for the veteran's residuals of a neck 
injury.  






	(CONTINUED ON NEXT PAGE)



ORDER

A 30 percent rating is granted for residuals of a neck 
injury, subject to the laws and regulations governing the 
award of VA monetary benefits.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



